Citation Nr: 0416992	
Decision Date: 06/28/04    Archive Date: 07/13/04	

DOCKET NO.  03-09 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD) and major depression.   

2.  Entitlement to service connection for fibromyalgia.   

3.  Entitlement to an evaluation in excess of 10 percent each 
for bilateral postoperative carpal tunnel syndrome.   

4.  Entitlement to an increased (compensable) evaluation for 
the residuals of stress fractures of both feet.  


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active duty from November 1980 to March 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, in June 2001 and September 2002.  The 
veteran requested a video conference hearing at the RO before 
a Member of the Board, and such hearing was scheduled for 
April 2004.  The veteran failed to appear, and there is no 
further hearing request on file.  

The veteran's claim of service connection for fibromyalgia 
was initially denied in a rating decision issued by the RO in 
January 1999.  The veteran initiated an appeal by filing a 
notice of disagreement but failed to file a substantive 
appeal following her receipt of a statement of the case.  She 
shortly thereafter attempted to reopen this claim and the RO 
has adjudicated that claim on the merits without an 
evaluation of the newness and materiality of evidence 
submitted since the prior final denial.  Although evidence 
and argument submitted by the veteran to reopen this claim is 
cumulative and duplicative of evidence previously considered, 
the veteran was provided a VA examination with a specific 
request for an opinion consistent with 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002), which was provided in February 
2001.  This is certainly evidence which was not previously of 
record and is certainly material to her claim, albeit the 
opinion provided is negative to that claim.  Because this 
evidence is new and material, the RO properly considered this 
issue on the merits and the Board will also conduct a merits 
determination in the decision which follows.  There can be no 
prejudice to the veteran in this case by conducting a full 
merits determination without first conducting an evaluation 
of new and material evidence.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  There is no clinical diagnosis of PTSD.  

3.  The predominating psychiatric diagnosis of major 
depression with panic attacks and agoraphobia is first shown 
to have become manifest many years after the veteran was 
separated from service, and there is an absence of competent 
evidence which shows this disorder was either incurred in or 
otherwise attributable to any incident, injury or disease of 
active service.  

4.  Fibromyalgia was first clinically diagnosed in 1997, many 
years after active military service, and the clinical 
evidence on file is against a finding that fibromyalgia first 
manifested during service or is otherwise attributable to 
some incident, injury or disease of active service.  

5.  Bilateral postoperative carpal tunnel syndrome of both 
wrists results in not more than mild symptoms, and the 
competent clinical evidence on file relates any increase in 
symptoms to nonservice-connected fibromyalgia.  

6.  Bilateral stress fractures of both feet are shown to have 
been acute and transitory and resolved without identifiable 
pathology for many years; they are not observable on X-ray or 
other diagnostic study, and current symptoms of the feet are 
clinically attributed to fibromyalgia and bilateral hallux 
valgus which are not service connected and not related to 
military service.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD and 
major depression, were not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2003).  

2.  Fibromyalgia was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  An evaluation in excess of 10 percent each for bilateral 
postoperative carpal tunnel syndrome is not warranted.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, 
Diagnostic Code 5815 (2003).  

4.  An increased (compensable) evaluation for the residuals 
of bilateral stress fractures of the feet is not warranted.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.171a, 
Diagnostic Codes 5277, 5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Veterans Claims Assistance Act of 2000 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
requires that VA notify claimants of the evidence necessary 
to substantiate claims, and to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the file reveals that the RO specifically 
notified the veteran of the duties to assist and notify and 
of the evidence necessary to substantiate her claims in 
notifications posted to her in March 2001 and July 2002, 
prior to the initial adjudication of all issues in the rating 
decisions on appeal issued in June 2001 and September 2002, 
respectively.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2002).  

The veteran was informed of the laws and regulations 
applicable to VCAA.  The RO collected all records of the 
veteran's treatment with VA and attempted collection of all 
records identified by the veteran created by private health 
care professionals.  All known and available private and VA 
treatment records have been collected for review and the 
veteran does not contend nor does the evidence on file 
indicate that there remains any additional relevant evidence 
which has not been collected for review.  The veteran has 
been provided VA examinations which are adequate for rating 
purposes.  The veteran was provided a VA examination with a 
request for opinions consistent with 38 U.S.C.A. 
§ 5103A(d)(2).  The veteran's service personnel records were 
collected for review.  The veteran has been provided with the 
laws and regulations relevant to her pending claims and with 
the reasons and bases for the denials of those claims in 
multiple statements of the case.  The veteran was offered the 
opportunity of presenting testimony at a hearing but she 
failed to appear for that hearing.  The Board finds that the 
appellant was advised of the evidence she must submit and the 
evidence which VA would collect on her behalf and that the 
duties to assist and notify under VCAA have been satisfied.  
Finally, the July 2002 VCAA letter specifically advised the 
veteran to advise the RO "whether there is any additional 
information or evidence" that she thought would support her 
claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini.  

I.  Claims of Service Connection

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify a disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings.  
Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic, or 
when the diagnosis of chronicity may be legitimately 
questioned.  When chronicity in service is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter, a link, established by medical evidence between 
current symptoms and an inservice stressor, and credible 
supporting evidence that the claimed inservice stressor 
occurred.  If a PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  38 C.F.R. § 3.304(f).  

Acquired Psychiatric Disorder:  The veteran has claimed 
entitlement to service connection for PTSD and major 
depression.  Careful review of the evidence on file fails to 
reveal any evidence of an acquired psychiatric disorder at 
any time during or for many years after military service.  
The service medical records show no complaints or treatment 
or diagnosis of any psychiatric disorder.  The physical 
examination for service separation reveals that the veteran 
indicated in the negative to questions of medical history as 
to whether she had nervous trouble of any sort or depression 
or excessive worry or trouble sleeping.  

With respect to PTSD, the veteran has provided detailed 
statements regarding what may be referred to as an attempted 
assault which occurred during service, but the veteran did 
not indicate that she sought any form of medical treatment 
for this assault and the service medical records show no such 
treatment.  The RO collected the veteran's entire personnel 
record file and review of these records also reveals no 
evidence of an assault.  Neither the service medical records 
nor personnel records reveal any form of behavior changes 
consistent with such assault or with psychiatric symptoms.  

The veteran's initial claim for service-connected disability 
was received in May 1990, over six years after she was 
separated from service, and there was no claim for 
psychiatric disability at that time.  A VA outpatient 
treatment record from October 1999 included a comment by the 
health care provider that he would write a letter for the 
veteran indicating that she suffered from depression 
attributable to her chronic pain in response to her request 
for help with a disability claim with the Social Security 
Administration.  In April 2000, the veteran complained of a 
history of fibromyalgia and depression.  In May 2001, the 
veteran first presented complaints of a personal assault 
during military service.  The veteran herself contends that 
PTSD and depression first had onset during active military 
service as a result of events during service, and she 
submitted statements from her children which corroborated 
that she complained of symptoms from as early as they could 
recollect.  

In May 2001, during a mental health intake and assessment, 
the veteran reported a "recent development of symptoms of 
panic attacks when riding in an automobile . . . ."  She 
endorsed symptoms of depression and had difficulty sleeping, 
mostly attributable to chronic pain from fibromyalgia and 
medications taken for that disability.  The Axis I diagnosis 
from this evaluation was panic disorder with agoraphobia and 
major depressive disorder, recurrent.  More recently, the 
veteran is shown to have been seen on an outpatient basis for 
ongoing psychiatric counseling and the most common and 
predominating diagnosis has been major depression with panic 
attacks and agoraphobia.  Most recently, in September 2003, 
the veteran submitted a statement from a social worker which 
indicated that the veteran had major depression and an 
anxiety disorder.  She also indicated that the veteran had 
fibromyalgia, chronic fatigue, carpal tunnel syndrome, 
irritable bowel syndrome, degenerative arthritis, chronic 
bronchitis, chronic sinusitis, GERD, HTN, spinal scoliosis 
and wrote that "many of the medical diagnoses have been 
present since her military service."  

With respect to PTSD, the Board finds that there is a 
complete absence of a competent diagnosis of PTSD anywhere on 
file.  In the absence of a valid diagnosis of PTSD, an award 
of service connection for this disorder is not warranted.  
The Board would also point out that the veteran's claimed 
stressor of a personal assault during service is not 
corroborated, and a review of all available records including 
the service personnel records and service medical records and 
records from soon after service fails to reveal any change in 
behavior consistent with a psychiatric disorder attributable 
to a personal assault.  Further development of a claimed 
stressor is not warranted in the absence of a valid diagnosis 
of PTSD.  Although a social worker most recently noted a 
diagnosis of "anxiety disorder," this is not a diagnosis of 
PTSD, and is not consistent with the predominating clinical 
diagnosis of major depression with panic attacks and 
agoraphobia.  

A preponderance of the evidence on file is also against a 
finding that the veteran's major depression with panic 
attacks and agoraphobia was incurred or aggravated during 
active military service, or is otherwise attributable to some 
incident, injury or disease of active service.  It is 
noteworthy that the November 1998 VA examination report 
clearly associated symptoms of depression with chronic pain 
due to fibromyalgia.  The first notation of clinical 
treatment for depression was in late 1999, some 15 years 
after the veteran was separated from service.  There is a 
complete absence of any evidence of incurrence of depression, 
panic attacks or agoraphobia at any time during or for years 
after service.  With the exception of the veteran's more 
recent statement about a personal assault during service, the 
clinical evidence on file clearly relates symptoms of 
depression to current events in the veteran's daily life, 
including chronic pain from fibromyalgia, which is not 
service connected.  

Although the veteran and her children are certainly competent 
to provide historical descriptions of symptoms they 
experienced or observed, they are not shown to have the 
requisite medical expertise to provide clinical diagnoses or 
a clinical opinion that psychiatric disability first 
documented some 15 years after military service actually 
originated during or as a result of such military service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2) as to 
whether depression had its onset during service or was 
otherwise related to service but in the complete absence of 
any evidence relating depression first shown 15 years after 
service to any incident, injury or disease of active service, 
referral for such opinion was not warranted.  

Fibromyalgia:  There was no finding or diagnosis of 
fibromyalgia noted in the service medical records, including 
the separation examination.  Consistent with her first claim 
filed in 1990, she was granted bilateral status-post carpal 
tunnel release and bilateral stress fractures of the feet 
which were related to service and which will be addressed 
below.  The veteran was first given a diagnosis of 
fibromyalgia in 1997, some 13 years after service separation.  
Since the initial 1997 diagnosis, the veteran's claims folder 
is replete with records of her medical treatment for this 
disability, including pain and discomfort in many areas of 
her body, including the upper and lower extremities and the 
back.  She is provided significant medication for this 
disability which has resulted in limited relief and which has 
often been adjusted.  A diagnosis of fibromyalgia was 
provided in the VA examination of November 1998.  

The veteran was next examined by VA in August 2000.  This 
report confirmed that the diagnosis of fibromyalgia was first 
made in 1997.  Following this examination, the RO referred 
the veteran's claims folder back to the physician who had 
most recently examined her with a request for specific 
opinions about the causal origins of fibromyalgia.  In 
February 2001, this physician conducted a review of the 
veteran's claims folder, including a careful review of the 
service medical records.  He noted that her complaints during 
service were specifically associated with stress fractures, 
carpal tunnel syndrome, pelvic inflammatory disease, and 
spinal scoliosis.  A panoply of symptoms, including pelvic 
and breast pain with abnormal periods and lightheadedness was 
noted to be associated with a pregnancy.  He noted that the 
service medical records were specifically negative for 
symptoms of arthritis, rheumatism, neuritis, memory problems, 
joint pain or leg cramps.  It was this physician's opinion 
that it was more likely than not that the veteran did not 
have fibromyalgia at the time of her military service.  

The veteran submitted multiple copies of medical journals and 
other objective clinical reports describing and discussing 
fibromyalgia.  The Board considered these narratives but they 
provide no specific facts or evidence that the veteran's 
remote diagnosis of fibromyalgia was incurred or aggravated 
in military service.  Additionally, although the veteran and 
her children are certainly competent to provide a report of a 
history of symptoms, they are not shown to have the requisite 
medical expertise to provide a diagnosis of fibromyalgia or a 
clinical opinion that fibromyalgia first diagnosed in 1997 
had its causal origins during military service years earlier.  
Espiritu v. Derwinski, 2 Vet. App. 492.

A preponderance of the evidence on file is against the 
veteran's claim for service connection for fibromyalgia.  
This disability was first formally diagnosed by medical 
doctors in 1997, many years after military service.  Medical 
complaints during service were specifically attributable to 
injuries or diseases other than fibromyalgia.  The only 
clinical opinion on file was provided by a VA physician in 
February 2001, and that opinion is against the veteran's 
claim.    

II.  Increased Ratings

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) will be used for evaluating the degree of 
disability in claims for disability compensation.  The 
provisions of the Schedule represent the average impairment 
in earning capacity and civil occupations resulting from 
those disabilities, as far as can be determined.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R.§ 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  This is the rule against 
pyramiding.  38 C.F.R. § 4.14.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45; see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran's postoperative carpal tunnel syndrome has been 
rated with reference to incomplete paralysis of the media 
nerve and such disability which is mild warrants a 10 percent 
evaluation, which is moderate warrants a 30 percent 
evaluation, and which is severe warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The veteran's status-post stress fractures of the feet have 
been rated by analogy to bilateral weak foot, a symptomatic 
condition secondary to many constitutional conditions, 
characterized by atrophy of the musculature, disturbed 
circulation, and weakness.  The minimum rating is 10 percent 
and higher evaluations should be made with reference to other 
diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5277.  

Injuries to the feet with moderate disability would warrant a 
10 percent evaluation, with moderately severe disability 
would warrant a 20 percent evaluation, and with severe 
disability would warrant a 30 percent evaluation.  With 
actual loss of use of the foot, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284.    

Postoperative Bilateral Carpal Tunnel Syndrome:  In the 
original rating decision after service in September 1990, 
based upon service medical records documenting carpal tunnel 
symptoms of both wrists and a right carpal tunnel surgical 
release in 1981, service connection for carpal tunnel 
syndrome of both wrists was granted, with a noncompensable 
evaluation in the absence of identifiable symptoms.  In a 
July 1994 rating action, the RO granted an increased 
evaluation for 10 percent for postoperative right carpal 
tunnel syndrome, based upon findings of mild symptoms, but a 
compensable evaluation for left carpal tunnel syndrome was 
denied.  The veteran subsequently underwent a left carpal 
tunnel release in 1998, and the RO granted an increased 
evaluation to 10 percent for postoperative left carpal tunnel 
syndrome in a January 1999 rating decision.  The veteran now 
requests increased evaluations for each of her postoperative 
wrists.  

The extensive VA outpatient treatment records on file do note 
that the veteran has reported several intercurrent injuries 
to the wrists (subsequent to service) over the years.  In 
December 1999, she reported that ten months earlier she had 
thrust "her right wrist forward when an RTD bus swerved 
suddenly."  Treatment included immobilization and a plaster 
splint for about three weeks.  

In August 2000, X-ray studies of the right wrist showed 
normal alignment and mineralization.  A previous right distal 
radius fracture had disappeared, bone modeling was complete, 
and a fracture line was no longer visible.  There was some 
mild right wrist soft tissue swelling but no acute fractures 
were identified.  The left wrist showed normal alignment and 
mineralization, no soft tissue swelling, and no fractures, 
degenerative or inflammatory changes were visible and the 
bones were normal.  The impression was an acute soft tissue 
swelling on the right wrist and a normal left wrist and an 
otherwise negative examination with no arthritis identified.  

The veteran was first diagnosed for multi-joint symptoms of 
pain from fibromyalgia in 1997.  This diagnosis coincided 
with complaints of increased pain of multiple joints, 
including the wrists and feet.  

A November 1998 VA examination notes the veteran's history of 
bilateral carpal tunnel release and the fact that she had 
injured her right wrist while pushing on carts in 1993.  The 
veteran reported increased symptoms of each wrist and 
examination revealed that each had full range of motion and 
no evidence thenar atrophy.  There was a negative Tinel's 
sign and well-healed scars.  This physician also noted that 
the veteran was currently experiencing significant pain in 
all of her musculature with tender points consistent with 
fibromyalgia.    

VA examination in August 2000 noted the prior history of left 
and right carpal tunnel release with residual scars which 
were "flat, well-healed, and nontender and barely visible."  
Grip strength was reduced bilaterally but she had full range 
of motion in all of the joints of the hand and there was no 
evidence of muscular atrophy and sensation was intact.  There 
was pain on motion.  

The veteran was examined by a private orthopedic physician in 
July 2003.  He noted the veteran's history of postoperative 
bilateral carpal tunnel release.  X-rays of the wrists and 
hands were normal, physical examination showed a negative 
Tinel's, negative Phalen's, full strength and range of motion 
"(although the patient makes a very poor effort)," with 
good color, temperature and pulse.  He wrote that the veteran 
had carpal tunnel syndrome by history "but not really by 
symptom or physical examination."  He also indicated the 
need for an EMG study to attempt to determine a proper 
diagnosis for the veteran's reported symptoms, and it is 
clear from a review of this report that he did not have 
access to the veteran's claims folder or to documentation of 
the fact that she had long been diagnosed with fibromyalgia 
with pain of multiple joints.  

A private physician provided the veteran with a 
rheumatological assessment in July 2003.  This examination 
resulted in confirmation that she had chronic fibromyalgia 
syndrome manifested by pain all over, trigger point 
tenderness throughout her examination and a sleep disorder 
with resultant fatigue.  He also pointed out that she had no 
evidence for any inflammatory system or degenerative 
arthropathy.  

The preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for either of the 
veteran's postoperative carpal tunnel releases.  The evidence 
on file shows that, although carpal tunnel syndrome 
manifested for both wrists during service, a surgical release 
in 1981 resulted in a relief of median nerve impingement and 
surgical release in 1998 resulted in the same for the left 
wrist.  The post-surgical scars for each wrist are 
consistently reported to be well healed, not tender, and not 
disfiguring.  

The evidence clearly shows that the veteran's more recent 
increase in symptoms is directly attributable to multi-joint 
fibromyalgia which is not service connected and not carpal 
tunnel syndrome which has been resolved with surgical 
intervention for each wrist.  X-ray studies are essentially 
normal for each wrist with no finding of arthritis.  The most 
recent private examination from July 2003 clearly noted 
carpal tunnel syndrome by history but not really by symptom 
or physical examination.  The veteran may not receive an 
increase in VA compensation for bilateral carpal tunnel 
syndrome when the evidence reveals that this disability has 
been successfully treated by surgical intervention, and when 
an increase of symptoms at the same location is clearly 
attributable to nonservice-connected fibromyalgia.  38 C.F.R. 
§ 4.14.  

Residuals of Bilateral Stress Fractures of the Feet:  In the 
original rating decision of September 1990, the veteran was 
granted service connection for the residuals of bilateral 
stress fractures of the feet noted in the service medical 
records but assigned a noncompensable evaluation in the 
absence of any clinically identifiable residuals.  

The clinical evidence on file over the following years 
contains no complaints, findings, treatment or diagnosis for 
residuals of stress fractures.  A VA outpatient podiatry 
record from April 1998 contains the veteran's complaints of 
increased foot pain with reference to "multiple undefined 
injuries."  The assessment from consultation was that the 
veteran had pes planus valgus and fibromyalgia.  

VA examination in November 1998 demonstrated early bilateral 
bunion formation with mild valgus deformities.  There was no 
finding of any kind reported with respect to previous stress 
fractures of the feet.  

During VA examination in August 2000, the veteran complained 
of an inability to walk for any significant distance and the 
physician noted that this limitation was not due to foot and 
ankle pain but rather due to diffuse back, hip, and neck 
pain.  This physician found that the veteran had bilateral 
hallux valgus although the feet were nontender to palpation 
and the gait was normal, and there were no calluses or 
lesions.  There was mild tenderness over both the medial and 
lateral malleolus, but the ankles had full range of motion 
and there was no ligamentous instability.  This physician 
commented that the veteran's systems were consistent with 
those of fibromyalgia.  The foot pain did not correspond with 
stress fractures of the feet.  X-ray studies of the feet 
confirmed hallux valgus with bunion formation and sclerosis 
present involving the first MTP joint bilaterally, right 
greater than left.  

A July 2001 diabetic foot screening noted that foot shape was 
normal and there was no weakness in the ankle or foot.  There 
was a loss of sensation in certain areas of the foot.  

The VA consultation in September 2002 noted no edema, no 
varicosities, and normal neurological plantar response 
bilaterally.  There was a normal angle and base of gait.  
There was a normal range of motion with pain but no crepitus 
and no ligamentous laxity and muscle strength was 4 plus/5 in 
all four quadrants, bilaterally.  

The preponderance of the evidence of record is against a 
compensable evaluation for either of the veteran's stress 
fractures of the feet noted during service.  All of the 
evidence on file indicates that stress fractures noted in 
basic training have long ago resolved without identifiable 
residual.  No residuals were noted at the time that service 
connection for this disability was initially granted in 
September 1990 or any time thereafter.  Chronic foot pain is 
clinically associated with fibromyalgia which is not service 
connected and is not related to any incident of service.  No 
stress fractures are identified on any X-ray study at any 
time after service.  

Many years subsequent to service, and in no way attributable 
to the veteran's service-connected stress fractures, it is 
clear that she has developed bunions and mild hallux valgus 
deformities which are also not service connected.  The 
veteran may not receive an increase in VA compensation for 
stress fractures which are shown to be resolved without 
residual when symptoms at the same location are clearly 
attributable to fibromyalgia, bunion formation, and mild 
hallux valgus deformity which are not attributable to 
service.  38 C.F.R. § 4.14.  



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD and major depression, is denied.  

Entitlement to service connection for fibromyalgia is denied.  

Entitlement to an evaluation in excess of 10 percent each for 
bilateral postoperative carpal tunnel syndrome of the wrists 
is denied.  

Entitlement to an increased (compensable) evaluation for the 
residuals of bilateral stress fractures of the feet is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



